1    AARON D. FORD
      Attorney General
2    CHARLES D HOPPER (Bar No. 6346)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-3655 (phone)
6    (702) 486-3773 (fax)
     Email: cdhopper@ag.nv.gov
7    Attorneys for Defendants
     Scott Mattinson, Jennifer Nash, Martin Naughton,
8    Theresa Wickham, and Brian Williams

9

10

11

12                           UNITED STATES DISTRICT COURT

13                                   DISTRICT OF NEVADA

14   GREGORY MAY,                                         Case No. 2:19-cv-00161-RFB-VCF

15                     Plaintiff,
                                                       STIPULATION AND ORDER
16   v.                                             FOR EXTENSION OF TIME TO FILE
                                                         DISCOVERY PLAN AND
17   SCOTT MATTINSON, et al.,                            SCHEDULING ORDER

18                     Defendants.

19

20         Defendants Scott Mattinson, Jennifer Nash, Martin Naughton, Theresa Wickham,
21   and Brian Williams, by and through counsel, Aaron D. Ford, Nevada Attorney General,
22   and Charles D Hopper, Deputy Attorney General, and Plaintiff, Gregory May, by and
23   through counsel Angela Dows, hereby agree and stipulate to extend the time to file the
24   Discovery Plan and Scheduling Order until March 13, 2020. The Discovery Plan and
25   Scheduling Order is currently due to be filed today, February 10, 2020.
26   ///
27   ///
28   ///


30                                          Page 1 of 2
31
1          This is the Parties’ first request to extend the deadline. The Parties represent that
2    this stipulation is sought in good faith, is not interposed for delay, and is not filed for an
3    improper purpose.
4    DATED this 10th day of February, 2020.         DATED this 10th day of February, 2020.
5    CORY READE DOWS & SHAFER                       AARON D. FORD
                                                    Attorney General
6
     By: /s/ Angela H. Dows                         By: /s/ Charles D Hopper __
7    ANGELA H DOWS, ESQ.                            CHARLES D HOPPER, ESQ.
     Nevada Bar No. 10339                           Nevada Bar No. 6346
8    1333 N. Buffalo Dr, Ste. 210                   555 E. Washington Avenue, Ste. 3900
     Las Vegas, Nevada 89128                        Las Vegas, Nevada 89101
9    Attorney for Plaintiff                         Attorneys for Defendants Scott Mattinson,
                                                    Jennifer Nash, Martin Naughton, Theresa
10                                                  Wickham, and Brian Williams
11

12                                             ORDER

13         SO ORDERED. The Parties shall have until march 13, 2020 to file their

14   Discovery Plan and Scheduling Order.

15         Dated this 10th day of February, 2020.
16

17
                                                 ____________________________________________
18                                               UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27
28



30                                            Page 2 of 2
31
